Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regard to Claim 1:
	Rhee (US 2015/0089093) discloses, in Figure 11, a field device (1110, 1150) comprising: a device electronic (1125); a bus interface  (1160) embodied to connect the field device to a field bus, the bus interface including a bus driver (1162) embodied to transmit communication signals (Figure 14: 1420) corresponding to digital transmission signals provided by the device electronic onto the field bus and further including a bus receiver embodied to receive communication signals transmitted to the field device via the field bus and to provide corresponding digital reception signals to the device electronic (Paragraph 0091); and a surface acoustic wave transceiver (1120), 
but does not disclose wherein the surface acoustic wave transceiver is configured to transmit the digital transmission signals provided to the surface acoustic wave transceiver by the device electronic to the bus driver by converting the respective digital transmission signal into a surface acoustic transmission wave, reconverting the surface acoustic transmission wave back into the digital transmission signal, and providing the reconverted digital transmission signal to the bus driver, and wherein the surface acoustic wave transceiver is further configured to transmit the digital reception signals provided to the surface acoustic wave transceiver by the bus receiver to the device electronic by converting the respective digital reception signal into a surface acoustic reception wave, reconverting the surface acoustic reception wave back into the respective digital reception signal, and providing the reconverted digital reception signal to the device electronic, and it would not have been obvious to one having ordinary skill in the art to combine any prior art to teach or fairly suggest the features not disclosed by Rhee.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John W Poos whose telephone number is (571)270-5077. The examiner can normally be reached M-Th 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN W POOS/Primary Examiner, Art Unit 2896